Case 3:20-cv-02190-DMS-DEB Document 13-16 Filed 02/15/21 PageID.521 Page 1 of 4




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                         Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;
      LAURA SCHWARTZ, an individual;                         DECLARATION OF PLAINTIFF
 17
      MICHAEL SCHWARTZ, an individual;                       DARIN PRINCE IN SUPPORT OF
 18   ROBERT MACOMBER, an individual;                        PLAINTIFFS’ OPPOSITION TO
 19   CLINT FREEMAN, an individual;                          DEFENDANTS’ MOTION TO
      RICHARD BAILEY, an individual;                         DISMISS
 20   JOHN KLIER, an individual; JUSTIN
 21   SMITH, an individual; JOHN                             Date/Time: To Be Set By Court
      PHILLIPS, an individual; PWGG, L.P., a                 Time:        13A
 22   California Limited Partnership;                        Judge:       Hon. Dana M. Sabraw
 23   CHERYL PRINCE, an individual;                          Trial Date: None set
      DARIN PRINCE, an individual; NORTH                     Action Filed: 11/10/2020
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
           DECLARATION OF PLAINTIFF DARIN PRINCE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-16 Filed 02/15/21 PageID.522 Page 2 of 4




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                          Plaintiffs,
            vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                           Defendants.
 13
 14
 15   I, DARIN PRINCE, declare as follows:
 16         1.       I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts stated
 18
 19   herein, and if called as a witness, I could competently testify to these facts.
 20
            2.       This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23         3.      I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26         4.      I am an owner and manager of Plaintiff NORTH COUNTY
 27
      SHOOTING CENTER, INC. (“NCSC”), the proprietor of the business, and the
 28                                  2
           DECLARATION OF PLAINTIFF DARIN PRINCE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-16 Filed 02/15/21 PageID.523 Page 3 of 4




  1   individual licensee associated with the dealership, including by and through the
  2
      Defendants and their Bureau of Firearms.
  3
  4         5.     I am a member and supporter of Plaintiffs FIREARMS POLICY

  5   COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
  6
      COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND
  7
  8   AMENDMENT FOUNDATION.
  9
            6.     I possess a current COE issued by the Defendants’ Department of
 10
 11   Justice Bureau of Firearms.

 12         7.     I hold an active license to carry a CCW issued by my county sheriff
 13
      under Penal Code § 26150, et seq., after proving “good cause” and “good moral
 14
 15   character” to that licensing authority, successfully completing a course of training
 16   on the law and firearms proficiency under § 26165, passing an extensive Live
 17
      Scan-based Department of Justice background check, and placement into the “Rap
 18
 19   Back” system for monitoring law enforcement contact, arrests, and criminal
 20
      convictions.
 21
 22         8.       But for California’s Handgun Ban and Defendants’ active
 23   enforcement thereof, I would purchase for self-defense and other lawful purposes a
 24
      Sig Sauer P320 AXG Scorpion, a handgun in common use for self-defense and
 25
 26   other lawful purposes and widely sold and possessed outside of California.
 27
 28                                                    3
          DECLARATION OF PLAINTIFF DARIN PRINCE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-16 Filed 02/15/21 PageID.524 Page 4 of 4




  1         9.      Because the handguns that I seek to purchase for lawful purposes are
  2
      currently excluded from Defendants’ Roster of purportedly “safe” handguns,
  3
  4   California’s Handgun Ban bars me from purchasing and taking possession of such

  5   handguns from a licensed retailer, who are likewise prohibited from selling them to
  6
      me on pain of criminal sanction.
  7
  8         10.     I have no other lawful method of purchasing these handguns in
  9
      California.
 10
 11         11.     Further, as the proprietor of Plaintiff NCSC, but for California’s

 12   Handgun Ban and Defendants’ active enforcement thereof, I would make
 13
      commercially available all handguns in common use for self-defense and other
 14
 15   lawful purposes that are widely sold and possessed outside of California, which are
 16   currently excluded from Defendants’ handgun Roster, and sell and transfer them to
 17
      law-abiding customers.
 18
 19         I declare under penalty of perjury that the foregoing is true and correct.
 20                           02/15/2021
            Executed on _________________.
 21
 22                                                 ____________________________
                                                    DARIN PRINCE
 23
 24
 25
 26
 27
 28                                                    4
          DECLARATION OF PLAINTIFF DARIN PRINCE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
